Exhibit 10.17

As effective December 15, 2004
EATON VANCE CORP.
1998 STOCK OPTION PLAN
RESTATEMENT NO. 5

          1.          Definitions.  As used in this Eaton Vance Corp. 1998 Stock
Option Plan the following terms shall have the following meaning:

          Board means the Company’s Board of Directors.

          Code means the Internal Revenue Code of 1986, as amended from time to
time.  References to any provision of the Code shall be deemed to include
successor provisions and regulations and other guidance issued thereunder.

          Committee means the Compensation Committee of the Board, or such other
Board committee as may be appointed by the Board to administer the Plan pursuant
to Section 5.
          Company means Eaton Vance Corp., a Maryland corporation, or any
successor corporation.

          Director Option means a nonqualified stock option granted to a
director pursuant to the formula plan set forth in Section 8.

          Exchange Act means the Securities Exchange Act of 1934, as amended
from time to time.  References to any provision of the Exchange Act shall be
deemed to include successor provisions thereto and regulations and other
guidance issued thereunder.

          Grant Date means the date on which an Option is granted.

          Incentive Option means an Option that satisfies the requirements of
Section 422 of the Code.

          Market Value means the closing price on the New York Stock Exchange
for the Shares for any date.

          Nonqualified Option means an Option other than an Incentive Option
granted to an employee.

          Option means an option to purchase Shares granted under the Plan.

          Option Agreement means an agreement between the Company and an
Optionee, setting forth the terms and conditions of an Option.

          Option Price means the price to be paid by an Optionee upon exercise
of an Option.

         Optionee means a person eligible to receive an Option to whom an Option
shall have been granted under the Plan.

          Plan means this 1998 Stock Option Plan, as amended or restated from
time to time.

          Qualified Member means a member of the Committee who is a
“non-employee director” within the meaning of Rule 16b-3(b)(3) and an “outside
director” within the meaning of Treasury Regulation 1.162-27(e)(3) under Code
Section 162(m).

          Rule 16b-3 means Rule 16b-3, as from time to time in effect and
applicable to the Plan and any Optionee, promulgated by the Securities and
Exchange Commission under Section 16 of the Exchange Act.

92

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.17

          Shares means shares of Non-Voting Common Stock of the Company or such
other securities as may be substituted or resubstituted therefor pursuant to
Section 4.

          Subsidiary means a subsidiary of the Company, as defined in Section
424(f) of the Code.

          2.          Purpose.  The purpose of the Plan is to advance the
interests of the Company by strengthening the ability of the Company and its
Subsidiaries to attract, retain and motivate directors and employees by
providing them with an opportunity to purchase Shares and thus participate in
the ownership of the Company, including the opportunity to share in any
appreciation in the value of such Shares.  It is intended that the Plan will
strengthen the mutuality of interest between such persons and the stockholders
of the Company.  Both Incentive Options and Nonqualified Options may be granted
under the Plan.  This Plan is the successor to the Company’s 1995 Stock Option
Plan – Restatement No. 2.

          3.          Effective Date.  The Plan became effective on July 7,
1998, the date it was adopted by the Board and approved by the voting
stockholders of the Company.  This Restatement No. 4 became effective on
December 15, 2004, the date it was adopted by the Board and approved by the
voting stockholders of the Company.

          4.          Stock Subject to the Plan; Adjustments.

                       (a)          Shares Reserved.  Subject to adjustment as
hereinafter provided, the total number of Shares reserved for issuance in
connection with Options under the Plan shall be 29,400,000.  No Option may be
granted if the number of shares to which such Option relates, when added to the
number of Shares previously issued under the Plan, exceeds the number of shares
reserved under this Section 4(a).  Shares issued under the Plan shall be counted
against this limit in the manner specified in Section 4(b).

                       (b)          Manner of Counting Shares.  If any Shares
subject to an Option are forfeited, canceled, exchanged, or surrendered or such
Option is settled in cash or otherwise terminates without a distribution of
Shares to the Participant, including (i) the number of Shares withheld in
payment of any Option Price or tax obligation relating to the exercise of such
Option and (ii) the number of Shares equal to the number surrendered in payment
of any Option Price or tax obligation relating to the exercise of such Option,
such number of Shares will again be available for Options under the Plan.  The
Committee may make determinations and adopt regulations for the counting of
Shares relating to any Option to ensure appropriate counting, avoid double
counting (in the case of substitute Options), and provide for adjustments in any
case in which the number of Shares actually distributed differs from the number
of Shares previously counted in connection with such Option.

                       (c)          Type of Shares Distributable.  Any Shares
delivered upon exercise of an Option may consist, in whole or in part, of
authorized and unissued Shares or Shares reacquired by the Company through
purchase in the open market or in private transactions.

                       (d)          Adjustments.  In the event that the
Committee shall determine that any dividend or other distribution (whether in
the form of cash, Shares, or other property) which is unusual and non-recurring,
or any recapitalization, stock split, reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase or share exchange, or other
similar corporate transaction or event affects the Shares such that an
adjustment is appropriate in order to prevent dilution or enlargement of the
rights of Optionees under the Plan, then the Committee shall make such equitable
changes or adjustments as it deems appropriate and, in such manner as it may
deem equitable, adjust any or all of (i) the number and kind of Shares which may
thereafter be issued in connection with Options, (ii) the number and kind of
Shares issued or issuable in respect of outstanding Options or, if deemed
appropriate, make provisions for payment of cash or other property with respect
to any outstanding Option, (iii) the Option Price relating to any Option, and
(iv) the number and kind of Shares set forth in Section 7(d) as the per-person
limitation for any three calendar years; provided, however, in each case that,
with respect to Incentive Options, such adjustment shall be made in accordance
with Section 424 of the Code, unless the Committee determines otherwise.  In
addition, the Committee is authorized to make adjustments in the terms and
conditions of, and any criteria and performance objectives or goals included in,
Options in recognition of unusual or non-recurring events (including events
described in the preceding sentence, as well as acquisitions and dispositions of
assets or all or part of businesses) affecting the Company or any Subsidiary or
any business unit, or the financial statements thereof, or in response to
changes in applicable laws, regulations, accounting principles, tax rates and
regulations, or business conditions or in view of the Committee’s assessment of
the business strategy of the Company, a Subsidiary, or business unit thereof,
performance of comparable organizations, economic and business conditions,
personal performance of an Optionee, and any other circumstances deemed
relevant; provided that, unless otherwise determined by the Committee, no such
adjustment shall be made if and to the extent that such adjustment would cause
Options granted to employees who are “covered employees” within the meaning of
Code Section 162(m) to fail to qualify as “performance-based compensation” under
Code Section 162(m) and regulations thereunder.

93

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.17

          5.          Administration.

                       (a)          Authority of the Committee.  The Plan shall
be administered by the Committee.  The Committee shall have full and final
authority and discretion to take the following actions, in each case subject to
and consistent with the provisions of the Plan:

                                     (i)  to select employees to whom Options
may be granted;

                                     (ii)  to determine the type and number of
Options to be granted to employees, the number of Shares to which such an Option
may relate, the terms and conditions of any Option granted to an employee under
the Plan (including the Option Price, any restriction or condition, any schedule
for lapse of restrictions or conditions relating to transferability or
forfeiture, exercisability, or settlement of such an Option, and waivers or
accelerations thereof, and waivers of performance conditions relating to such an
option, based in each case on such considerations as the Committee shall
determine), and all other matters to be determined in connection with any Option
granted to an employee;

                                     (iii)  to determine whether, to what
extent, and under what circumstances an Option may be settled, or the Option
Price may be paid, in cash, Shares or other property, or an Option may be
canceled, forfeited, exchanged, or surrendered;

                                     (iv)  to determine whether, to what extent,
and under what circumstances cash, Shares or other property payable with respect
to an Option will be deferred either automatically, at the election of the
Committee, or at the election of the Optionee, and whether to create trusts and
deposit Shares or other property therein;

                                     (v)  to prescribe the form of each Option
Agreement, which need not be identical for each Optionee;

                                     (vi)  to adopt, amend, suspend, waive, and
rescind such rules and regulations and appoint such agents as the Committee may
deem necessary or advisable to administer the Plan;

                                     (vii)  to correct any defect or supply any
omission or reconcile any inconsistency in the Plan and to construe and
interpret the Plan and any Option, rules and regulations, Option Agreement, or
other agreement or instrument hereunder; and

94

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.17

                                     (viii)  to make all other decisions and
determinations as may be required under the terms of the Plan or as the
Committee may deem necessary or advisable for the administration of the Plan. In
its administration of the Plan, the Committee shall not take any action which
would result in a transaction involving a Director Option failing to be exempt
under Rule 16b-3(d).  Other provisions of the Plan notwithstanding, the Board
may perform any function of the Committee under the Plan, including for the
purpose of ensuring that transactions under the Plan by Optionees who are then
subject to Section 16 of the Exchange Act in respect of the Company are exempt
under Rule 16b-3. In any case in which the Board is performing a function of the
Committee under the Plan, each reference to the Committee herein shall be deemed
to refer to the Board, except where the context otherwise requires.

                       (b)          Manner of Exercise of Committee Authority. 
At any time that a member of the Committee is not a Qualified Member, any action
of the Committee relating to an Option to be granted to an employee who is then
subject to Section 16 of the Exchange Act in respect of the Company, or relating
to an Option intended to constitute “qualified performance-based compensation”
within the meaning of Code Section 162(m) and regulations thereunder, may be
taken either (i) by a subcommittee composed solely of two or more Qualified
Members, or (ii) by the Committee but with each such member who is a not
Qualified Member abstaining or recusing himself or herself from such action,
provided that, upon such abstention or recusal, the Committee remains composed
solely of two or more Qualified Members.  Such action, authorized by such a
subcommittee or by the Committee upon the abstention or recusal of such
non-Qualified Member(s), shall be the action of the Committee for purposes of
the Plan.  Any action of the Committee with respect to the Plan shall be final,
conclusive, and binding on all persons, including the Company, Subsidiaries,
Optionees, any person claiming any rights under the Plan from or through any
Optionee, and stockholders of the Company.  The express grant of any specific
power to the Committee, and the taking of any action by the Committee, shall not
be construed as limiting any power or authority of the Committee.  The Committee
may delegate to officers or managers of the Company or any Subsidiary the
authority, subject to such terms as the Committee shall determine, to perform
administrative functions and such other functions as the Committee may
determine, to the extent permitted under applicable law and, with respect to any
Optionee who is then subject to Section 16 of the Exchange Act in respect of the
Company, to the extent performance of such function will not result in a
subsequent transaction failing to be exempt under Rule 16b-3(d).

                       (c)          Limitation of Liability.  Each member of the
Committee shall be entitled in good faith to rely or act upon any report or
other information furnished to him or her by any officer or other employee of
the Company or any Subsidiary, the Company’s independent certified public
accountants, or other professional retained by the Company to assist in the
administration of the Plan.  No member of the Committee, nor any officer or
employee of the Company acting on behalf of the Committee, shall be personally
liable for any action, determination, or interpretation taken or made in good
faith with respect to the Plan, and all members of the Committee and any officer
or employee of the Company acting on their behalf shall, to the extent permitted
by law, be fully indemnified and protected by the Company with respect to any
such action, determination, or interpretation.

          6.          Duration of the Plan.  This Plan shall terminate ten years
from the original effective date hereof, unless terminated earlier pursuant to
Section 12, and no Options may be granted thereafter.

          7.          Options for Employees.

                       (a)          Eligible Employees.  Options may be granted
to those employees of the Company or of any of its Subsidiaries as are selected
by the Committee.

                       (b)          Restrictions on Incentive Options. 
Incentive Options shall be subject to the following restrictions:

                                      (i)          Limitation on Number of
Shares.  To the extent that the aggregate Market Value on the Grant Date of the
Shares with respect to which an Option that would otherwise constitute an
Incentive Option (when aggregated, if appropriate, with incentive stock options
granted before the Option under this Plan or any other plan maintained by the
Company or any Subsidiary of the Company) is exercisable for the first time by
the Optionee during any calendar year exceeds $100,000, the Option shall be
treated as a Nonqualified Option.

95

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.17

                                      (ii)          10% Stockholder.  If any
Optionee to whom an Incentive Option is granted is on the Grant Date the owner
of stock (as determined under Section 424(d) of the Code) possessing more than
10% of the total combined voting power of all classes of stock of the Company or
any of its Subsidiaries, then the following special provisions shall be
applicable to that Incentive Option:

 

          (A)     The Option Price per Share shall not be less than 110% of the
Market Value on the Grant Date; and

 

 

 

          (B)     The Incentive Option shall expire not more than five years
after the Grant Date.

                       (c)          Price.  Subject to the conditions on certain
Incentive Options in Section 7(b), the Option Price per Share payable upon the
exercise of each Incentive Option shall be not less than 100% of the Market
Value on the Grant Date.  The Option Price per Share of stock payable upon
exercise of each Nonqualified Option shall be determined by the Committee,
provided that the Option Price shall not be less than 100% of the Market Value
on the Grant Date.

                       (d)          Limitation on Number of Shares to be Granted
to Each Optionee.  Each Option Agreement shall specify the number of Shares to
which it pertains.  No Optionee may receive, during any three calendar year
period, Options to purchase more than 7,200,000 Shares.  If any Option granted
to an employee is canceled, the canceled Option continues to be counted against
the maximum number of Shares for which Options may be granted to that employee
under the Plan.  If, after grant of an Option to an employee, the Option Price
is reduced, the transaction will be treated as a cancellation of the Option and
the grant of a new Option, and in such case both the Option that is deemed to be
canceled and the Option that is deemed to be granted reduce the maximum number
of Shares for which Options may be granted to that employee under the Plan.  The
preceding two sentences apply only to calculating the maximum number of Shares
available to an Optionee during any three calendar year periods, and shall not
apply to or affect the manner of counting Shares pursuant to Section 4(b).

                       (e)          Exercise of Options.  Subject to the terms
and conditions set forth in the Option Agreement, each Option shall be
exercisable for the full amount or for any part thereof and at such intervals or
in such installments as the Committee may determine at the time it grants the
Option; provided, however, that no Option shall be exercisable with respect to
any Shares later than ten years after the Grant Date.

          8.          Formula Plan; Options for Directors.  Upon first election
to the Board of Directors of the Company of a person who was not, within twelve
months preceding election, either an officer of employee of the Company or any
Subsidiary, such person shall be granted a Director Option to purchase 12,000
Shares.  On the third Friday of December in each year, each director who is not
an employee of the Company and its Subsidiaries shall receive a Director Option
to purchase 12,000 Shares.  In the event that on any Grant Date there is not a
sufficient number of Shares available to implement fully the preceding
sentences, then each such director shall receive a pro rata portion of the
Director Option contemplated by the preceding sentences.  The Option Price for
each Director Option shall be the Market Value on the Grant Date or, in the
event there is no Market Value available on the Grant Date, on the date next
following the Grant Date for which a Market Value is available.  Each Director
Option shall become exercisable in four equal installments upon each of the
first four anniversaries of the Grant Date.  No Director Option shall be
exercisable later than ten years after the Grant Date.  It is intended that each
Director Option automatically granted pursuant to this Section 8 shall be made
pursuant to a formula plan as defined in Release No. 34-37260 of the Securities
and Exchange Commission (adopting restated Rule 16b-3).

96

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.17

          9.          Terms and Conditions Applicable to All Options.

                       (a)          Non-Transferability.  Except as otherwise
expressly provided in an Option Agreement, no Option shall be transferable by
the Optionee, other than by will or the laws of descent and distribution, and
each Option shall be exercisable, during the Optionee’s lifetime, only by him or
her (i.e. if the Option is exercised during the Optionee’s lifetime, it shall
only be exercisable by the Optionee).

                       (b)          Notice of Exercise and Payment.  An Option
shall be exercisable only by delivery of a written notice to the Company’s
Treasurer or any other officer of the Company designated by the Committee to
accept such notices on its behalf, specifying the number of Shares for which it
is exercised.  If the Shares are not at that time effectively registered under
the Securities Act of 1933, as amended, the Optionee shall include with such
notice a letter, in form and substance satisfactory to the Company, confirming
that the Shares are being purchased for the Optionee’s own account for
investment and not with a view to distribution.  Payment shall be made in full
at the time the Option is exercised.  Payment shall be made by (i) cash or
check, (ii) delivery and assignment to the Company of Shares having been owned
by the Optionee for such period as the Company’s Treasurer may determine and
having a Market Value as of the date of exercise equal to the exercise price,
(iii) if approved by the Committee, delivery of the Optionee’s promissory note
for the exercise price, or (iv) any combination of (i), (ii) or (iii) above.

                       (c)          No Rights to Options; No Stockholder
Rights.  No employee shall have any claim to be granted an Option under the
Plan, and there is no obligation for uniformity of treatment of employees.  No
Option shall confer upon the Optionee any rights as a stockholder or any claim
to dividends paid with respect to any Shares to which the Option relates unless
and until such Shares are duly issued to him or her in accordance with the terms
of the Option.

                       (d)          Cancellation and Rescission of Options.  The
Committee may provide in any Option Agreement that, in the event an Optionee
violates a term of the Option Agreement or other agreement with or policy of the
Company or a Subsidiary, takes or omits to take actions that are deemed to be in
competition with the Company or its Subsidiaries, an unauthorized solicitation
of customers, suppliers, or employees of the Company or its Subsidiaries, or an
unauthorized disclosure or misuse of proprietary or confidential information of
the Company or its Subsidiaries, or takes or omits to take any other action as
may be specified in the Option Agreement, the Optionee shall be subject to
forfeiture of such Option or portion, if any, of the Option as may then remain
outstanding and also to forfeiture of any amounts of cash, Shares or other
property received by the Optionee upon exercise or settlement of such Option or
in connection with such Option during such period (as the Committee may provide
in the Option Agreement) prior to the occurrence which gives rise to the
forfeiture.

                       (e)          Options to Optionees Outside the United
States.  The Committee may modify the terms of any Option under the Plan granted
to an Optionee who is, at the time of grant or during the term of the Option,
resident or primarily employed outside of the United States in any manner deemed
by the Committee to be necessary or appropriate in order that such Option shall
conform to laws, regulations, and customs of the country in which the Optionee
is then resident or primarily employed, or so that the value and other benefits
of the Option to the Optionee, as affected by foreign tax laws and other
restrictions applicable as a result of the Optionee’s residence or employment
abroad, shall be comparable to the value of such an Option to an Optionee who is
resident or primarily employed in the United States. An Option may be modified
under this Section 9(f) in a manner that is inconsistent with the express terms
of the Plan, so long as such modifications will not contravene any applicable
law or regulation.

97

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.17

          10.          Termination of Options.  Each Option shall terminate and
may no longer be exercised if the Optionee ceases to perform services for the
Company or a Subsidiary, in accordance with the following provisions:

                       (i)          if the Optionee’s services shall have been
terminated by resignation or other voluntary action, or if such services shall
have been terminated involuntarily for cause, all of the Optionee’s Options
shall terminate and may no longer be exercised;

                       (ii)          if the Optionee’s services shall have been
terminated for any reason other than cause, resignation or other voluntary
action before his or her eligibility  to retire, and before his or her
disability or death, he or she may at any time within a period of fifteen (15)
months after such termination of service exercise his or her Options to the
extent that the Options were exercisable on the date of termination of service;

                       (iii)          if the Optionee’s service shall have been
terminated because of disability within the meaning of Section 22(e)(3) of the
Code, he or she may at any time within a period of fifteen (15) months after
such termination of service exercise his or her Options to the extent that such
Options were exercisable on the date of termination of service; and

                       (iv)          if the Optionee dies at a time when he or
she might have exercised an Option, then his or her estate, personal
representative or beneficiary to whom it has been transferred pursuant to
Section 9(a) hereof may at any time within a period of fifteen (15) months after
the Optionee’s death exercise the Option to the extent the Optionee might have
exercised it at the time of death;

provided, however, that the Committee may, at its sole discretion, provide
specifically in an Option Agreement for such other period of time (shorter or
longer than as set forth above) during which an Optionee may exercise an Option
after termination of the Optionee’s services as the Committee may approve,
subject to the overriding limitation that no Option may be exercised to any
extent by anyone after the date of expiration of the Option.

          11.          Withholding Taxes; Delivery of Shares.  The Company’s
obligation to deliver Shares upon exercise of an Option shall be subject to the
Optionee’s satisfaction of all applicable federal, state and local income and
employment tax withholding obligations.  The Optionee may satisfy the
obligations by electing (a) to make a cash payment to the Company, or (b) to
have the Company withhold Shares with a value equal to the amount required to be
withheld, or (c) to deliver to the Company Shares having been owned by the
Optionee for such period as the Company’s Treasurer may determine and having a
value equal to the amount required to be withheld.  The value of Shares to be
withheld or delivered shall be based on the Market Value on the date the amount
of tax to be withheld is to be determined.  The Optionee’s election to have
Shares withheld for this purpose will be subject to the following restrictions:
(1) the election must be made prior to the date the amount of tax is to be
determined, (2) the election must be irrevocable, and (3) the election will be
subject to the disapproval of the Committee.

          12.          Termination or Amendment of Plan.  The Board may at any
time terminate the Plan or make such changes in or additions to the Plan as it
deems advisable without further action on the part of the shareholders of the
Company, provided:

                         (a)          that no such termination or amendment
shall adversely affect or impair any then outstanding Option without the consent
of the Optionee holding that Option; and

                         (b)          that any such amendment which: (i)
increases the maximum number of Shares subject to this Plan, or (ii) changes the
class of persons eligible to participate in this Plan, or (iii) materially
increases the benefits accruing to participants under this Plan, shall be
subject to approval by the voting stockholders of the Company within one year
from the effective date of such amendment and shall be null and void if such
approval is not obtained.

98

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.17

          13.          Change of Control - Automatic Vesting of Options. 
Notwithstanding anything to the contrary herein, the Board or the Committee
shall include in the Option Agreement for each unvested Option granted under
this Plan the following provision, and such inclusion may be effected by
incorporating this provision by reference to this Section 13:

          This Option shall be immediately exercisable and the Optionee shall
become eligible to purchase any and all shares covered by each Option at any
time or from time to time after the occurrence of a Change of Control of the
Company.  A “Change of Control” shall mean:

          (a)          The acquisition, other than from the Company, by any
individual, entity or group (within the meaning of Section 13(d) (3) or 14(d)
(2) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (a
“Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 25% or more of either (i) the then outstanding
non-voting common stock of the Company (the “Non-Voting Stock”) or (ii) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Company Voting
Securities”); provided, that any acquisition by (x) the Company or any of its
subsidiaries, or any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its subsidiaries or (y) any Person that is
eligible, pursuant to Rule 13d-1(b) under the Exchange Act, to file a statement
on Schedule 13G with respect to its beneficial ownership of Company Voting
Securities, whether or not such Person shall have filed a statement on Schedule
13G, unless such Person shall have filed a statement on Schedule 13D with
respect to beneficial ownership of 25% or more of the Company Voting Securities,
shall not constitute a Change of Control; and provided, further, that the
provisions of this subsection (a) shall apply whether or not the Company Voting
Securities or the Non-Voting Stock is registered or required to be registered
under the Exchange Act; or

          (b)          Individuals who, as of the date hereof, constitute the
Company’s Board of Directors (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, that any individual
becoming a director of the Company (“Director”) subsequent to the date of the
Option whose election or nomination for election by the Company’s shareholders
was approved by at least a majority of the Directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the Directors of the Company (as
such terms are used in Rule 14a-11 of the Regulation 14A promulgated under the
Exchange Act); or

          (c)          Approval by the shareholders of the Company of a
reorganization, merger or consolidation (a “Business Combination”), in each case
with respect to which all or substantially all of the individuals and entities
who were the respective beneficial owners of the Non-Voting Stock and of the
Company Voting Securities immediately prior to such Business Combination will
not, following such Business Combination, beneficially own, directly or
indirectly, more than 60% of, respectively, the then outstanding non-voting
stock and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors of the corporation or
other entity resulting from the Business Combination in substantially the same
proportion as their ownership immediately prior to such Business Combination of
the Non-Voting Stock and Company Voting Securities, as the case may be; or

          (d)          Approval by the shareholders of the Company of (i) a
complete liquidation or dissolution of the Company, or (ii) a sale or other
disposition of all or substantially all of the assets of the Company, or (iii) a
sale or disposition of Eaton Vance Management (or any successor thereto) or of
all or substantially all of the assets of Eaton Vance Management (or any
successor thereto), or (iv) an assignment by any direct or indirect investment
adviser subsidiary of the Company of investment advisory agreements pertaining
to more than 50% of the aggregate assets under management of all such
subsidiaries of the Company, in the case of (ii), (iii) or (iv) other than to a
corporation or other entity with respect to which, following such sale or
disposition or assignment, more than 60% of, respectively, the outstanding
non-voting stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors is then owned
beneficially, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners of the Non-Voting Stock
and Company Voting Securities immediately prior to such sale, disposition or
assignment in substantially the same proportion as their ownership of the
Non-Voting Stock and Company Voting Securities, as the case may be, immediately
prior to such sale, disposition or assignment.

99

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.17

          Notwithstanding the foregoing, the following events shall not cause,
or be deemed to cause, and shall not constitute, or be deemed to constitute, a
Change of Control:

                         (1)          The acquisition, holding or disposition of
Company Voting Securities deposited under the Voting Trust Agreement dated as of
October 30, 1997, as amended, or of the voting trust receipts issued therefor,
or any change in the persons who are voting trustees thereunder, or the
acquisition, holding or disposition of Company Voting Securities deposited under
any subsequent replacement voting trust agreement or of the voting trust
receipts issued therefor, or any change in the persons who are voting trustees
under any such subsequent replacement voting trust agreement; provided, that any
such acquisition, disposition or change shall have resulted solely by reason of
the death, incapacity, retirement, resignation, election or replacement of one
or more voting trustees.

                         (2)          Any termination or expiration of a voting
trust agreement under which Company Voting Securities have been deposited or the
withdrawal therefrom of any Company Voting Securities deposited thereunder, if
all Company Voting Securities and/or the voting trust receipts issued therefor
continue to be held thereafter by the same persons in the same amounts, or if
contemporaneously there shall be a Business Combination or change in the
capitalization of the Company as described in clause (3) below.

                         (3)          A Business Combination or change in the
capitalization of the Company pursuant to which the holders of the Non-Voting
Stock of the Company become holders of voting securities of the Company or of
the corporation or other entity resulting from such Business Combination, in
substantially the same proportion as their ownership of Non-Voting Stock
immediately prior to such Business Combination or change in capitalization.

          14.          General Provisions.

                         (a)          Compliance with Legal and Exchange
Requirements.  The Plan, the granting and exercising of Options thereunder, and
the other obligations of the Company under the Plan and any Option Agreement,
shall be subject to all applicable federal and state laws, rules and
regulations, and to such approvals by any regulatory or governmental agency as
may be required.  The Company, in its discretion, may postpone the issuance or
delivery of Shares under any Option until completion of such stock exchange
listing or registration or qualification of such Shares or other required action
under any state, federal or foreign law, rule or regulation as the Company may
consider appropriate, and may require any Optionee to make such representations
and furnish such information as it may consider appropriate in connection with
the issuance or delivery of Shares in compliance with applicable laws, rules and
regulations.

                         (b)          Compliance with Section 162(m) and Rule
16b-3.  If any provision of the Plan or any Option Agreement relating to a
“covered employee” or a person subject to Section 16 of the Exchange Act does
not comply or is inconsistent with the requirements of Code Section 162(m) or
regulations thereunder or Rule 16b-3, such provision shall be construed or
deemed amended to the extent necessary to conform to such requirements.

                         (c)          No Right to Continued Employment.  Neither
the Plan nor any action taken thereunder shall be construed as giving any
employee the right to be retained in the employ of the Company or any of its
Subsidiaries, nor shall it interfere in any way with the right of the Company or
any of its Subsidiaries to terminate any employee’s employment at any time.

100

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.17

                         (d)          Taxes.  The Company or any Subsidiary is
authorized to withhold from any payment relating to an Option under the Plan, or
any distribution of Shares, or any payroll or other payment to an Optionee,
amounts of withholding and other taxes due in connection with any transaction
involving an Option, and to take such other action as the Committee may deem
advisable to enable the Company and Optionees to satisfy obligations for the
payment of withholding taxes and other tax obligations relating to any Option or
exercise thereof.  This authority shall include authority to withhold or receive
Shares or other property and to make cash payments in respect thereof in
satisfaction of an Optionee’s tax obligations.

                         (e)          Nonexclusivity of the Plan.  Neither the
adoption of the Plan by the Board nor its submission to the voting stockholders
of the Company for approval shall be construed as creating any limitations on
the power of the Board to adopt such other incentive arrangements as it may deem
desirable, including the granting of stock options and other awards otherwise
than under the Plan, and such arrangements may be either applicable generally or
only in specific cases.

                         (f)          Governing Law.  The validity,
construction, and effect of the Plan, any rules and regulations relating to the
Plan, and any Option Agreement shall be determined in accordance with the laws
of the Commonwealth of Massachusetts, without giving effect to principles of
conflicts of laws, and applicable federal law.

 

101

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------